Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 7, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  153483(82)                                                                                           Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  CRAIG L. LAMIMAN and                                                                                      Joan L. Larsen,
  MARY ALICE LeDUC,                                                                                                   Justices
             Plaintiffs-Appellants,
  v                                                                 SC: 153483
                                                                    COA: 322974
                                                                    Oakland CC: 2013-133246-CH
  BANK OF NEW YORK MELLON
  TRUST COMPANY, N.A., f/k/a BANK
  OF NEW YORK TRUST COMPANY,
  N.A., JPMORGAN CHASE BANK, N.A.,
  TROTT & TROTT, P.C., and
  RESIDENTIAL FUNDING COMPANY,
             Defendants-Appellees.

  ____________________________________/

        On order of the Court, the motion for reconsideration of this Court’s September
  27, 2016 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 7, 2017
         p0227
                                                                               Clerk